Citation Nr: 0841264	
Decision Date: 12/02/08    Archive Date: 12/09/08	

DOCKET NO.  05-18 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran's active service included time in Vietnam between 
May 1965 and May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in Manila, the Republic of the Philippines, that denied 
entitlement to service connection for PTSD.  

The appeal is REMANDED to the RO in Los Angeles by way of the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran should further action be required.  


REMAND

Assistance to a veteran in processing a claim shall include 
providing medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2008); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  A review of the record in this case reveals 
the veteran has never been accorded a psychiatric examination 
for rating purposes by VA.  

The Board also notes that in Daye v. Nicholson, 20 Vet. App. 
512 (2006), the United States Court of Appeals for Veterans 
Claims (Court) had admonished VA for not securing or 
reviewing the history of the veteran's unit for possible 
alternative sources of evidence of combat or stressful 
incidents with regard to claimed PTSD.  A review of the 
record in this case reveals there was no effort to obtain any 
information regarding the activities of the veteran's unit 
during the time he was assigned to it while serving in 
Vietnam.  The Board also notes, however, that the veteran 
himself has been vague at best in providing information with 
regard to any claimed stressful experiences.  He should be 
afforded the opportunity to provide more specific information 
that would assist in a search regarding his claimed stressors 
while serving with the military in Vietnam between May 1965 
and May 1966.  

The evidence of record reveals a number of psychiatric 
diagnoses, including substance abuse, major depression, PTSD, 
and narcissistic personality disorder.  

The available personnel records show the veteran was in 
Vietnam from May 1965 to May 1966.  During that time frame he 
was primarily a cannoneer with C Battery, 3rd Battalion, 
319th Artillery.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  VA should request that the veteran 
provide specific information as to any 
claimed stressful experiences he had 
while serving in the military, to include 
his unit of assignment at the times of 
any stressful incidents, the locations of 
such occurrences, the names of any 
individuals injured or killed, and any 
other information which could be used to 
substantiate his claim.  He should be 
advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful event or events 
and that he must be as specific as 
possible, because without such details an 
adequate search for verifying information 
cannot be conducted.  

2.  After the veteran's response 
regarding stressful incidents is 
received, VA should send a copy of the 
veteran's DD-214 and service personnel 
records with his units of assignments and 
a copy of this REMAND to the U. S. Army 
and Joint Services Records Research 
Center (JSRRC), for verification of the 
alleged stressful events in service.  
Specifically, VA should request unit 
histories and diaries of the timeframes 
when the veteran claims he was exposed to 
any stressful incident.  Of particular 
interest is a command chronology or 
history of the activities of C Battery, 
3rd Battalion, 319th Artillery in early 
1966.  

3.  Thereafter, the veteran should be 
afforded a psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder present, to include 
PTSD.  All special studies and tests 
should be completed.  The claims folder 
should be made available to the examiner, 
and the examiner should note that the 
claims file has been reviewed.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify whether any 
alleged stressor found to be established 
by the RO is sufficient to produce PTSD; 
whether the diagnostic criteria 
supporting a diagnosis of PTSD have been 
satisfied; and whether there is a link 
between any current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO and 
found to be sufficient to produce PTSD.  
The examiner is also asked to opine as to 
whether it is as least as likely as not 
(greater than 50 percent probability) 
that any currently diagnosed psychiatric 
disorder, to include PTSD, is related to 
the veteran's active service.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination scheduled, to cooperate 
with the development of his claim, and of 
the consequences of any failure to report 
for VA examination or to provide more 
specific information with regard to his 
claimed stressful experiences.  38 C.F.R. 
§ 3.655.  

5.  When VA is satisfied that the record 
is complete and all requested actions 
have been accomplished to the extent 
possible, the claim should be 
readjudicated on the basis on all 
relevant evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case.  The record should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The purpose of this REMAND is to ensure a complete record for 
review and to assist the veteran with the development of 
evidence with regard to his claim.  The Board intimates no 
opinion, either legal or factual, as to any final outcome 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



